      Case: 1:19-cv-00145-DAP Doc #: 424 Filed: 09/06/19 1 of 4. PageID #: 11006



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                  ) CASE NO. 1:19-cv-145
                                                )
                        Plaintiff,              ) JUDGE DAN AARON POLSTER
                                                )
               v.                               ) MAGISTRATE JUDGE
                                                ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                      )
 LLC, et. al.,                                  )
                                                )
                        Defendants.             )

         RECEIVER’S SUPPLEMENTAL REPORT REGARDING GEORGIA
                    CAMPUS RECORD ISSUE [DOC. 421]

           Mark E. Dottore, (the “Receiver”) duly appointed and acting Receiver of

Dream Center Education Holdings LLC (“DCEH”), Argosy University of California

LLC (“Argosy California”), and Argosy Education Group LLC (“Argosy

University”), submits the following in accordance with this Court’s Order of

August 31, 2019 [Doc. 421].

           Hilco informed the Receiver that the buyer of the contents of the room on the

first floor of the Georgia School of Professional Psychology, which room included the

student training files that were destroyed, was Marvin Hudson, of HMB Army/Navy

Store, 1831 Harland Drive, Fort Walton Beach, Florida. Security records show that

Mr. Hudson entered the building on a single day - April 7, 2019 - to recover the

property the bought at the auction, including the contents of the room that

contained the student training files. The Receiver understands that the documents

were likely destroyed on or about April 7. The Receiver’s office first learned of the




{01355327-1}
      Case: 1:19-cv-00145-DAP Doc #: 424 Filed: 09/06/19 2 of 4. PageID #: 11007



record retention issue on April 16, 2019, when the movers arrived to retrieve the

files, but instead found an empty room.

           Stating further, the Receiver has learned that the training records at issue

may not have the importance the student intervenors have claimed. Georgia

regulators have informed the Receiver that the students applying for clinical

psychology licensure in the state need not submit to the State their training records.

           The Receiver’s office contacted the Georgia Secretary of State on August 26,

2019, and spoke with Ms. Fanetta Ricks, customer service specialist. 1 Ms. Ricks

directed the Receiver to the Rules and Regulations of Chapter 510-2 Licensure by

Examination, found on the state’s website at http://rules.sos.ga.gov/gac/510-2.

           Ms. Ricks confirmed that applicants for the clinical psychology licensure

exam must complete the following forms:

           1.    Application Initiation Form by Exam, Endorsement of CPQ (attached
                 hereto as Exhibit A);

           2.    Form A – Internship Verification (attached hereto as Exhibit B);

           3.    Form – Citizenship Affidavit (attached hereto as Exhibit C); and,

           4.    Form – Secure & Verifiable Document Cover Sheet (attached hereto as
                 Exhibit D).

These forms are attached here for the convenience of the court and Ms. Milbrandt,

Ms. York and Ms. Watts. The forms can also be found at

https://sos.ga.gov/index.php/licensing/plb/44. The Receiver further submits Exhibit

E, which includes the General Instructions for Application of Licensure.



1   Ms. Ricks’ phone number is (478) 207-2440.


{01355327-1}                                     2
      Case: 1:19-cv-00145-DAP Doc #: 424 Filed: 09/06/19 3 of 4. PageID #: 11008



           Ms. Ricks confirmed that the Internship Verification Form (Exhibit B), which

most closely addresses an applicant’s training as it requires certain data regarding

an applicant’s internship history, does not require that any supporting documents

be sent. The completed Internship Verification form requires only the signature of

the applicant and training director.

           Upon receipt of the application documents by the state, applicants will be

registered with the Georgia Board of Examiners of Psychologists to begin the

application process for licensure. Once this form is reviewed and approved by the

state, the applicant’s name and contact information will be sent to the Association

of State and Provincial Psychology Boards (“ASPPB,”) which will guide the

applicant through the remainder of the application process.



Dated: September 6, 2019                       Respectfully submitted,

                                               /s/ Hugh D. Berkson
                                               Robert T. Glickman (0059579)
                                               Charles A. Nemer (0009261)
                                               Robert R. Kracht (0025574)
                                               Hugh D. Berkson (0063997)
                                               Nicholas R. Oleski (0095808)
                                               MCCARTHY, LEBIT, CRYSTAL
                                                & LIFFMAN CO., LPA
                                               101 West Prospect Avenue
                                               1800 Midland Building
                                               Cleveland, Ohio 44115
                                               (216) 696-1422 – Telephone
                                               (216) 696-1210 – Facsimile
                                               rtg@mccarthylebit.com
                                               can@mccarthylebit.com
                                               rrk@mccarthylebit.com
                                               hdb@mccarthylebit.com
                                               nro@mccarthylebit.com

                                               Special Counsel for the Receiver


{01355327-1}                               3
      Case: 1:19-cv-00145-DAP Doc #: 424 Filed: 09/06/19 4 of 4. PageID #: 11009




                                CERTIFICATE OF SERVICE

           The foregoing was electronically filed this 6th day of September, 2019. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                             /s/ Hugh D. Berkson
                                             Hugh D. Berkson (0063997)




{01355327-1}                                 4
